PER CURIAM.
Thomas R. Hahn challenges a final judgment of dissolution of marriage. Appellant raises three issues on appeal, only one of which has merit and will be discussed herein: Whether the trial court incorrectly calculated the amount owed to the appellee’s mother at the time the petition for dissolution of marriage was filed. It is clear from the final judgment that it was the trial court’s intent to utilize the date of the initial filing of the petition for dissolution of marriage as the valuation date for all of the assets and liabilities. The court incorrectly determined the amount that was owed to the mother at the time of the filing of the petition. The correct amount owed at the time of the filing of the petition was $13,400. We remand for the correction of the amount to be utilized in the equitable distribution scheme. The trial judge may also reexamine the entire equitable distribution scheme to determine if this correction will necessitate any further changes in the plan of equitable distribution. In all other respects, the judgment of the trial court is affirmed.
WOLF, WEBSTER and LAWRENCE, JJ., concur.